Citation Nr: 1225941	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-03 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected traumatic arthritis of the right ankle, status post subtalar fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1997 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2010, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

This case was previously before the Board in January 2011 and remanded for additional development.  There has been substantial compliance with the mandates of the January 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board also remanded the issue of entitlement to service connection for a bilateral knee disability in the January 2011 remand.  In a February 2012 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for patellofemoral syndrome of the right and left knees.  As the claim was granted in full, the issue is no longer before the Board.  


FINDING OF FACT

The appellant's service-connected traumatic arthritis of the right ankle, status post subtalar fusion, had dorsiflexion of 5 to 10 degrees, and plantar flexion of 30 to 45 degrees during the period on appeal, and was painful.



CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no higher, for traumatic arthritis of the right ankle, status post subtalar fusion, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 5010, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Here the appellant is appealing the initial rating assignment as to his service-connected traumatic arthritis of the right ankle, status post subtalar fusion.  In this regard, because the October 2005 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the October 2005 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  As requested in the January 2011 remand order, the AMC requested the appellant to complete a VA Form 21-4142, Authorization and Consent to Release Information, to obtain private treatment records from Dr. G.E. in January 2011.  However, no response was received from the appellant.  The AMC also associated the appellant's VA treatment records from July 2009 with the claims folder.  The Board finds that the AMC's actions were in compliance with the Board's January 2011 remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant appropriate VA examinations in September 2005,  September 2008, March 2009, and March 2011.  The examinations are adequate because they are based on thorough examinations, and a description of the appellant's pertinent medical history.  The March 2011 VA examiner reviewed the appellant's claims file.  The VA examination reports included appropriate diagnostic tests, to include X-rays.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined in March 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The March 2011 VA examination was completed in compliance with the January 2011 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's claim for service connection for traumatic arthritis of the right ankle with status post subtalar fusion was granted effective June 4, 2005.  As such, the rating period on appeal is from June 4, 2005.  38 C.F.R. § 3.400(o)(2) (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The appellant's current disability is evaluated under Diagnostic Code 5010-5271.  Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent rating.  Marked limited motion of the ankle warrants a 20 percent rating.  

III.  Analysis

The appellant contends that he is entitled to a rating in excess of 10 percent for his service-connected right ankle disability.  For the reasons that follow, the Board finds that a 20 percent rating is warranted.

The appellant's right ankle was evaluated at a September 2005 VA examination.  On physical examination, the appellant had a slight limp from his right ankle.  He did not use an assistive device in walking.  His ankle examination was tender over the ankle's medial and lateral malleoli.  There was no swelling.  The joint was stable.  The right ankle had dorsiflexion of 10 degrees and plantar flexion of 45 degrees.  The joints were stable to varus and valgus stress.  The VA examiner noted that following repetitive use, there were no further losses of motion due to pain, weakness, fatigue, or incoordination in any of the examined areas.  The assessment was traumatic arthritis status post fusion of the right ankle with a mild loss of function due to pain.  The joint was stable.  

Private treatment records from August 2006, September 2006, November 2006,  November 2007, and April 2008 reflect that the appellant had a chronic history of right ankle pain.  He also reported swelling of the ankle.  He reported that he took Percocet for the pain.  On physical examination the appellant had a limp, joint tenderness of the right ankle, and decreased range of motion of the right ankle secondary to pain.  The impression was ankylosis of the ankle and foot joint.  

A June 2007 private treatment record indicated that the appellant was recently seen by an orthopedic physician who indicated that he may need a revision of the ankle surgery.

The appellant's VA treatment records reflect that the appellant reported right ankle pain.  A March 2006 private treatment record indicates that the appellant's right lateral ankle had tenderness.  He had difficulty with flexion/extension of the foot due to pain.  There was mild swelling of the right foot.

A February 2007 VA treatment record indicated that the appellant reported that he continued to have ankle pain following the right subtalar fusion in June of 2004, despite multiple medications and long periods of physical therapy.  The appellant stated that he still had significant ankle pain and swelling.  He stated that he had tried shoe inserts but they made the pain worse.  On physical examination, the right lower extremity was neurovascularly intact with well healed incisions laterally and posteriorly.  The lateral scar was extremely tender to  palpation.  There was pain with passive dorsiflexion/plantar flexion.  The peroneals were intact and nontender to palpation.  There was no pain with resisted inversion or eversion.  There was some pain with rested plantar flexion and dorsiflexion.  Radiographs revealed hardware was in good position with no evidence of loosening or fracture.  

A March 2007 VA treatment record indicated that there was no change from the previous right ankle examination.  There was a minimal amount of tenderness along the peroneal tendon.  There was tenderness to palpation in the sinus tarsi region.  There was a minimal amount of pain with resisted inversion and eversion.  The assessment was chronic right ankle pain status post subtalar fusion.  

In a substantive appeal received in February 2008, the appellant stated that his right ankle swelled up and sometimes he could hardly walk on it.  He stated that he had to resign from one job already because of not being able to perform the duties and could not stand on the foot for long. 

A September 2008 VA examination report reflects that the appellant reported constant pain in his ankle.  He also reported that it was occasionally accompanied by swelling in the ankle joint which was worse during weather changes and with prolonged standing and walking, which he had to do in his job as a warehouse supervisor.  On physical examination, the right ankle showed a 3 centimeter surgical scar on the anterolateral aspect of the ankle joint, just anterior to the distal fibula.  The ankle range of motion was 10 degrees dorsiflexion, 30 degrees plantar flexion and 20 degrees each pronation and supination.  X-rays of the ankle from December 2007 showed the subtalar fusion was essentially healed.  There were some minor spurs about the joint.  Mature arthrodesis of the subtalar joint was found following computed tomography of the ankle in March 2007.  There was no evidence of degenerative changes anywhere else in the ankle joint.  

April 2008 and May 2008 private treatment records reflect that the appellant reported moderate pain in the right ankle.  The appellant walked with a limp.  Examination of the right lower extremity revealed joint tenderness of the right ankle and decreased range of motion secondary to pain.  The impression was ankylosis of the ankle and foot joint.  November 2008, December 2008, February 2009, and March 2009 private treatment records also indicated that the appellant reported pain in the right ankle.  On physical examination, the appellant had a limp, joint tenderness in the right ankle, and decreased range of motion secondary to a fused joint.

The appellant's right ankle was evaluated at a March 2009 VA examination.  On physical examination, the right ankle had a 3 centimeter surgical scar on the anterolateral aspect of the ankle joint, just anterior to the distal fibula.  The scar was tender.  There was 0 subtalar motion.  There was no anterior drawer sign.  The ankle range of motion was 10 degrees dorsiflexion, 30 degrees plantar flexion and 20 degrees each pronation and supination.  The appellant did not use assistive devices and his gait was antalgic.  The appellant reported that he had occasional swelling in the ankle joint which was worse during weather changes and with prolonged standing and walking.  He stated that the surgical scar was tender to the touch.  He stated that he could walk for about a half a mile, but could stand in one place for only a few minutes.  He reported that he had to lift the right foot enough off the floor to get the weight off it in order to relieve some of the pain.

At the June 2010 Board hearing, the appellant testified that the pain in his right ankle was a 6 or 7 out of 10.  (June 2010 Board Hearing Transcript (Tr.) at p. 12 and 27)  He reported that his ankle was hurting at the hearing from driving to the hearing.  (Id.)  He stated that his doctors told him he was walking at an angle.  (Id.)  He reported that he took Percocet three times a day for his ankle pain.  (Tr. at p. 10)  He stated that he was a truck driver working in a warehouse.  (Tr. at p. 12)  He stated that he had problems climbing up into the truck with his ankle.  (Tr. at p. 12)  He reported that he had not missed much work because of his right ankle, stating that he had missed a day here or there.  (Tr. at p. 13)  The appellant is competent to report symptoms capable of lay observation, such as pain, and the Board finds the appellant's statements regarding his right ankle to be credible.

An April 2010 VA X-ray report reflects that the appellant's right ankle had mild enthesopathic changes in the distal tibiofibular syndesmosis.  Ankle mortise was intact without significant degenerative change.  A May 2010 VA treatment record indicates that the appellant had a consultation for a custom shoe orthotic insert for hindfoot arthritis.  

The appellant's right ankle was evaluated at a VA examination in March 2011.  The appellant reported that he had increased problems with swelling, ambulating any distance and performing usual daily activities due to his right ankle disability.  The right ankle had no deformity, instability, weakness, incoordination, locking episodes or flare-ups of joint disease.  There was pain, stiffness, decreased speed of joint motion, and swelling.  There were no incapacitating episodes of arthritis.  He was able to walk more than 1/4 mile, but less than 1 mile.  The appellant's gait was antalgic.  There was no other evidence of abnormal weight bearing.  The right ankle was tender.  There was no instability or tender abnormality.  There was mild inversion of the right ankle upon standing and non-weight bearing.  The appellant had right dorsiflexion of 0 to 5 degrees and right plantar flexion of 0 to 36 degrees.  There was objective evidence of pain with active motion on the right side.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  A March 2011 X-ray report indicated there was no significant degenerative disease in the right ankle or interval change.  The appellant's usual occupation was noted to be a warehouseman.  He was employed at the time of the examination.  He reported that he had not lost any time from work during the last 12-month period due to his ankle disability.  

Based on the above evidence, the Board finds that the appellant is entitled to a higher initial rating of 20 percent for his service-connected right ankle disability.  "Moderate" and "marked" limited motion of the ankle are not defined in the Diagnostic Code.  As noted above, Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion of the ankle.  Plate II of 38 C.F.R. § 4.71 reflects that normal ankle dorsiflexion is from 0 to 20 degrees.  Normal ankle plantar flexion is from 0 to 45 degrees.  As noted above, the appellant's right ankle had dorsiflexion of 10 degrees at the September 2005 VA examination.  The ankle had normal plantar flexion of 45 degrees at the September 2005 VA examination.  At the September 2008 and March 2009 VA examinations, the appellant again had dorsiflexion of 10 degrees in the right ankle.  He had plantar flexion of 30 degrees.  The April 2011 VA examination report reflects that the appellant had right dorsiflexion of only 5 degrees and right plantar flexion of 36 degrees.  Dorsiflexion of 10 degrees is half of the normal dorsiflexion range of motion, and dorsiflexion of 5 degrees is 15 degrees less than normal dorsiflexion of 0 to 20 degrees.  Although the appellant had normal plantar flexion of 45 degrees at the September 2005 VA examination, at the other examinations he had a decreased plantar flexion range of motion.  Plantar flexion of 30 degrees, as noted at the September 2008 and March 2009 VA examinations, is 15 degrees less than the normal range of motion.  Due to the degree of the appellant's decreased range of motion in the right ankle on dorsiflexion and plantar flexion, and giving the benefit of the doubt to the appellant, the Board finds that he has marked limitation of motion of the ankle.  Consequently, an increased initial rating of 20 percent, but no higher, is warranted.

The Board finds that the appellant is not entitled to an initial rating in excess of 20 percent for his right ankle disability.  Diagnostic Code 5270 provides a rating of 30 percent for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  However, there is no indication that the appellant has ankylosis of the right ankle.  As noted above, the private treatment records indicated that the appellant had a diagnosis of ankylosis of the ankle and foot joint.  However, the records specifically indicated the appellant had decreased range of motion of the ankle, not that he had complete bony fixation of this ankle.  The objective evidence of record reflects that the appellant was able to move his right ankle.  Additionally, the appellant reported pain in his right ankle, but did not report ankylosis.  Thus, as the evidence does not show that the appellant had ankylosis of the right ankle, a higher rating is not warranted under Diagnostic Code 5270.  No other relevant Diagnostic Codes provide for a rating in excess of 20 percent for a right ankle disability.  Diagnostic Codes 5272, 5273 and 5274 only provided for a rating of 20 percent.

The evidence reflects that the appellant has a tender scar on his right ankle.  However, an August 2009 rating decision granted entitlement to service connection for a scar of the right ankle with an evaluation of 10 percent, effective September 22, 2008.  Thus, the appellant is already separately rated for the right ankle scar and the issue of not before the Board.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  The private treatment records, VA treatment records, VA examination reports and testimony from the appellant reflect that he had constant pain in the right ankle.  He also reported swelling.  The Board finds that the appellant's right ankle pain is already contemplated by a 20 percent rating.  The VA examination reports reflect that that the appellant experienced pain on motion in the right ankle.  However, the VA examination reports indicate that the appellant did not have any additional limitations of motion after repetition of range of motion testing.  See March 2011 VA examination report.  See DeLuca, 8 Vet. App. at 206-07. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right ankle with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability's level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Although in the February 2008 substantive appeal, the appellant stated that he had to resign from one job already because of not being able to perform the duties due to his foot, the evidence of record indicates that the appellant was employed throughout the rating period on appeal.  The April 2011 VA examination report reflects that he reported that he had not missed any work due to his right ankle disability in the past twelve months.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Board finds that the appellant is entitled to a higher initial evaluation  of 20 percent, but no higher, for his service-connected right ankle disability.  The evidence shows that the appellant has a significantly decreased range of motion of the right ankle on dorsiflexion and plantar flexion.  The appellant also complained of pain in the right ankle.  However, the evidence does not show that the appellant had ankylosis of the ankle, and thus he is not entitled to an evaluation in excess of 20 percent.  Consequently, a higher initial evaluation of 20 percent for service-connected traumatic arthritis of the right ankle, status post subtalar fusion, is granted.


ORDER

Entitlement to an increased initial evaluation of 20 percent for service-connected traumatic arthritis of the right ankle, status post subtalar fusion, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


